DETAILED ACTION
Applicant’s 04/08/2021 response to the previous 03/17/2021 Office action has been considered and entered.

Upon consideration of said Applicant’s 04/08/2021 response the Finality of said 03/17/2021 previous Office action is withdrawn and the claims are allowed as set forth below.

This is the First Notice of Allowance of claims 1-4 and 6-19 as amended and/or filed in Applicant’s 04/08/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 07/29/2016.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application is a 371 of PCT/EP2017/064405 filed on 06/13/2017 which claims priority to FOREIGN APPLICATION Number 10 2016 214 027.2 filed in GERMANY on 07/29/2016.

Response to Amendments/Arguments
Applicant’s 04/08/2021 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 10 of the previous 03/17/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the preamble of claim 1 to read:

“A method for recording landmarks in a traffic environment of a mobile unit, in which one or more processors are:”

Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of “Object tracking and Classification using Laser scanners-Pedestrian Recognition in Urban Environment” to Fuerstenberg et. al. (Fuerstenberg) in view of WO99/01843A1 to Friedman et. al. (Friedman) fails to teach or render obvious a system and method for recording landmarks in a traffic environment of a mobile unit, in which one or more processors are: recording data sets by a laser scanner, wherein the data sets comprise data points; saving data points of a certain number of data sets as output data; determining segments based on the output data by means of a segmentation, wherein data points are assigned to each of the segments; determining, for each of the determined segments, landmark parameters of the respective segment; assigning an object class to the segments based on the landmark parameters determined for each of them; determining landmark observations, wherein landmark parameters and an object class are assigned to each landmark observation; and outputting the landmark observations; wherein the landmark parameters are determined 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia, Landmark detection using lasers and image correcting the data received.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210609                                                                                                                                                                                                       
/BEHRANG BADII/Primary Examiner, Art Unit 3665